 Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 1 of 14                    PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA

 BRADLY GIBSON,                                     )
                                                    )
                Plaintiff,                          )
                                                    )
        v.                                          )   CASE NO.: 21-cv-103
                                                    )
                                                    )
 OUTOKUMPU STAINLESS USA, LLC,                      )
                                                    )
                Defendant.                          )
                                                    )
 ________________________________                   )
                                                    )
                                                    )



                                         COMPLAINT


       Plaintiff Bradly Gibson brings this action against Defendant Outokumpu Stainless USA,

LLC (“Defendant”). Plaintiffs seeks relief under the Fair Labor Standards Act of 1938 (“FLSA”)

29 U.S.C. §§ 201, et seq. and/or the common law of Alabama for the claims described herein.

                                JURISDICTION AND VENUE

       1.      This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 29 U.S.C. §§

201, et seq. and 28 U.S.C. § 1331, and supplemental jurisdiction over state law claims pursuant to

28 U.S.C. § 1367 because the state law claims derive from a common nucleus of operative facts

as the claims under the FLSA.

       2.      Venue is this Court is proper pursuant to 28 U.S.C. § 1391(b).




                                                1
 Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 2 of 14                   PageID #: 2




                                          PARTIES

       3.      The Plaintiff is an individual who was employed as a Big Red Operator by

Defendant at Defendant’s facility in Mobile County, Alabama from 2015 until February 24, 2021.

Plaintiff resides in Mobile County, Alabama.

       4.      Defendant Outokumpu Stainless USA, LLC is a corporate entity registered to do

business in Alabama.    Defendant is subject to personal jurisdiction in the State of Alabama for

purposes of this Lawsuit.

       5.      At all material times to this action, Defendant has been an enterprise engaged in

commerce or in the production of goods for commerce as defined by § 203(s)(1) of the FLSA.

       6.      Defendant is an interstate company whose employees are engaged in interstate

commerce and whose employees handle and/or work on goods that moved in and/or were produced

in commerce.

       7.      Defendant is an employer covered by the record-keeping, minimum wage, and

overtime mandates of the FLSA.

       8.      The Plaintiff performed work for Defendant in Mobile County, Alabama as a non-

exempt, hourly, manufacturing “employee” of Defendant as “employee” is defined by § 203(e)(1)

of the FLSA. All the factual allegations set out herein pertain to practices of Defendant at its

Mobile County, Alabama facility. All references to “employees” refer to non-exempt, hourly

manufacturing employees at Defendant’s Mobile County, Alabama facility.

                                            FACTS

       9.      Prior to May 6, 2018 Defendant’s timekeeping and/or pay systems were pre-set to

automatically round down for pay purposes the time that an employee clocked in before a

scheduled shift to the scheduled start time up to a maximum of 30 minutes. Employees who




                                               2
 Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 3 of 14                        PageID #: 3




clocked in even 1 minute after the scheduled start of a shift were assigned “occurrences” which

were tallied and could lead to discipline and termination. If employees clocked out even 1 minute

before the scheduled end of shift, they were also assigned “occurrences” which were tallied and

could lead to discipline and termination. When employees clocked out between 1 and 14 minutes

after the scheduled end of shift, the time worked was automatically rounded down to the scheduled

end of shift. Employees who clocked out more than 15 minutes after the scheduled end of shift

without obtaining approval were also given “occurrences” that could lead to discipline or

termination.

       10.     After May 6, 2018 Defendant’s timekeeping and/or pay systems were pre-set to

automatically round down for pay purposes the time that an employee clocked in before a

scheduled shift to the scheduled start time up to a maximum of 7 minutes. After May 6, 2018

Defendant’s timekeeping and/or pay systems would automatically round recorded time when an

employee clocked out after the scheduled end time of a shift to the scheduled end time up to a

maximum of 7 minutes. Defendant instructed Plaintiffs that they were not to clock in more than 7

minutes before the scheduled start of shift. “Occurrences” are assigned when Plaintiffs clock in

either 1 minute (or more) after the scheduled start of a shift, or 1 minute (or more) before the

scheduled conclusion of a shift. Defendant instructed its employees not to clock out more than 7

minutes after the scheduled end of shift, and employees who clock out more than 7 minutes after

the scheduled end of shift without supervisor authorization are given an “occurrence.” The

Defendant’s Rounding Policy as of May 6, 2018 stated that even if employees clock in more than

7 minutes early, the time the employees were clocked in would not be rounded up for pay purposes

but, instead “the time clock will prompt pay to begin at the actual clock in time. This will constitute

unapproved, unpaid time and will be adjusted to reflect such.”




                                                  3
 Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 4 of 14                      PageID #: 4




       11.     Defendant’s Team Member Handbook as of August, 2018 states that employees

who clock in more than 7 minutes before the scheduled start of a shift, or more than 7 minutes

after the scheduled end of a shift “are subject to discipline up to and including termination of

employment for the unapproved time.”

       12.     Under Defendant’s timekeeping practices until May 6, 2018, for example, if

Plaintiff clocked in at 5:31 p.m. for a scheduled shift at 6:00 p.m., he was not paid for time worked

until 6:00 p.m. unless Defendant’s supervisory personnel manually over-rode the automated

rounding by Defendant’s timekeeping and/or pay system.

       13.     Under Defendant’s timekeeping practices after May 6, 2018 if Plaintiff clocked in

at 5:54 p.m. for a scheduled shift at 6:00 p.m. he was not paid for time worked until 6:00 p.m.

unless Defendant’s supervisory personnel manually over-rode the automated rounding by

Defendant’s timekeeping and/or pay system.

       14.     Defendant’s stated reason for its change in practices effective May 6, 2018 was to

“align our timekeeping with Department of Labor regulations.”

       15.     Since at least 2009, the regulations promulgated pursuant to the FLSA allowed

“rounding” of time to the nearest quarter hour. The regulations only allow for rounding time

“down” to result in 7 minutes of unpaid work. The regulations also only allowed for “rounding”

time down if time would also be rounded “up” under an arrangement that “averages out so that the

employees are fully compensated for the time they actually worked.” 29 CFR 785.48(b)

       16.     Defendant was made aware by its own attorneys in May, 2018 that timekeeping

practices which allow employees to clock in before the start of a shift without being penalized (or

paid) but which also provide for discipline if employees clock in even a minute after the start of a

shift are not neutral and are potentially unlawful. After receiving this advice from its attorneys,




                                                 4
 Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 5 of 14                    PageID #: 5




Defendant adopted exactly the sort of practice its attorneys had explained would be non-neutral

and unlawful in practice.

       17.     Defendant was also advised by its attorneys in May 2018 that a facially neutral

rounding practices can be eviscerated by “by instructing employees, for example, not to clock in

more than 7 minutes before the hour.” After receiving this advice from its attorneys Defendant

intentionally violated the FLSA by including in its August, 2018 Handbook warnings to employees

that they may be terminated if they clock in more than 7 minutes before a shift.

       18.     At all relevant times, Defendant has assumed for pay purposes that employees such

as Plaintiff work from the time he clocks in until he clocks out.

       19.     Defendant’s time records show the exact time that employees clock in and out.

       20.     Arriving employees “make relief,” which means they coordinate the status of their

work with departing employees before each shift. Defendant does not do anything to keep track

of when arriving employees make relief. Only clock punches are taken into consideration by

Defendant for pay purposes.

       21.     Employees cannot clock out and leave before the scheduled end of their shift

without receiving points towards termination.

       22.     At all times during the three years preceding the filing of this civil action

Defendant’s rounding arrangements averaged out so that Plaintiff was not fully compensated for

the time they actually worked.

       23.     Defendant failed to pay Plaintiff for all of the rounded down overtime he worked

each workweek.

       24.     Each week for which overtime pay obligations are based upon 29 U.S.C. § 207(a)

stands alone and entitlement to overtime pay for a particular work week cannot be calculated based




                                                 5
 Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 6 of 14                      PageID #: 6




on averaging, or aggregating, hours worked in any other week for hourly exempt employees such

as the Plaintiffs and similarly situated employees. At all relevant times since March, 2018

Defendant was aware that 29 CFR § 778.104 provides:

             The Act takes a single workweek as its standard and does not permit
             averaging of hours over 2 or more weeks. Thus, if an employee works 30
             hours one week and 50 hours the next, he must receive overtime
             compensation for the overtime hours worked beyond the applicable
             maximum in the second week, even though the average number of hours
             worked in the 2 weeks is 40. This is true regardless of whether the employee
             works on a standard or swing-shift schedule and regardless of whether he is
             paid on a daily, weekly, biweekly, monthly or other basis. The rule is also
             applicable to pieceworkers and employees paid on a commission basis. It is
             therefore necessary to determine the hours worked and the compensation
             earned by pieceworkers and commission employees on a weekly basis.

       25.       At all times since March 2018 Defendant was aware that 29 CFR § 778.105

provides that:

             An employee's workweek is a fixed and regularly recurring period of 168
             hours - seven consecutive 24-hour periods. It need not coincide with the
             calendar week but may begin on any day and at any hour of the day. For
             purposes of computing pay due under the Fair Labor Standards Act, a single
             workweek may be established for a plant or other establishment as a whole
             or different workweeks may be established for different employees or
             groups of employees. Once the beginning time of an employee's workweek
             is established, it remains fixed regardless of the schedule of hours worked
             by him. The beginning of the workweek may be changed if the change is
             intended to be permanent and is not designed to evade the overtime
             requirements of the Act. The proper method of computing overtime pay in
             a period in which a change in the time of commencement of the workweek
             is made, is discussed in §§ 778.301 and 778.302.
       26.       Through and until the designated pay period ending Sunday January 27, 2019

Defendant identified in the Defendant’s computer system that was used and viewable by

Defendant’s payroll personnel “Pay Period Beginning Dates” that were Mondays, and “Pay Period

Ending Dates” that were Sundays on all “Pay Summaries.”




                                                  6
 Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 7 of 14                  PageID #: 7




       27.    Beginning with a pay period designated as beginning January 27, 2019 Defendant’s

Senior Payroll Specialist, Melissa Pledger, changed the Pay Period Beginning and Ending dates in

Defendant’s computer system so that the “Pay Period Beginning Dates” in the computer system

that are used by and viewable by Defendant’s payroll personnel are Sundays, and the “Pay Period

Ending Dates” are Saturdays on all “Pay Summaries.”

       28.    The business payroll data records Defendant maintained in its ordinary course of

business for every two week pay period until January 27, 2019 identified work weeks beginning

Mondays and ending Sundays. Since January 27, 2019 Defendant’s business payroll data records

maintained in the ordinary course of business identified workweeks beginning Sunday and ending

Saturday.

       29.    The Earnings Statements employees received from Defendant have the same

Ending Dates as the Pay Summaries Defendant’s payroll personnel use and view in Defendant’s

computer systems. Those Earning Statements do not contain a Beginning Date.

       30.    From March 2018 – January 27, 2019 Defendant did not pay Plaintiff for overtime

in excess of 40 hours a week based on time worked for the fixed, recurring 168 hour period of

Mondays – Sundays.

       31.    After January 27, 2019, Defendant did not pay Plaintiff for overtime in excess of

40 hours a week based on time worked for the fixed, recurring 168 hour period of Sundays –

Saturdays.

       32.    Since March, 2018 Defendant has not paid its employees for overtime in excess of

40 hours a week based on any fixed, recurring 168 hour weekly period. Defendant calculates the

approved time to be paid for so that the time any employee is paid for any single shift is not




                                               7
 Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 8 of 14                     PageID #: 8




allocated between different pay periods no matter what time the employee started working or

stopped working.

       33.     For pay purposes, Defendant combines all the time associated with an employee’s

shift regardless of when a shift begins or ends. All time for any particular shift worked by any

particular employee is included in a single pay period for that particular employee. Defendant

does not track time for purposes of calculating pay based on any 168 hour period. Instead, pay is

driven by the shift start time and day and not by the day of the week and time the employee works.

       34.     From March 2018 through the end of his employment Plaintiff was assigned an

hourly rate of pay that generally applied to work performed from 6:00 a.m. – 6:00 p.m. For time

worked between 6:00 p.m. and 6:00 a.m. an additional $.50 an hour premium was added to the rate

of pay. Pay rates were subject to temporary “step up rate” increases and other adjustments.

       35.     Employees such or Plaintiff can receive payments for adjusted pay rates when, are

not identified on Earning Statements provided to Employees.

       36.     On a regular basis, Defendant, though its Payroll Services provider, recalculates

overtime pay due. This calculation process is referred to as “truing up” or, once completed, “trued

up.” Sometimes, this process resulted in additional payments to Plaintiff that Defendant calculated

were due to be paid for previous pay periods but had not been paid.

       37.     The Earning Statements provided to employees do not identify the amount of

“trued up” payments. The Earnings Statements employees receive, and the Pay Summary data

records Defendant maintains inaccurately document overtime rates of pay. Neither the Earnings

Statements nor the Pay Summary data records identify step up rates of pay. All Pay Summary data

records and Earning Statements for payments which include “trued up” amounts inaccurately state




                                                8
 Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 9 of 14                      PageID #: 9




the hours employees work for which employees are paid, and inaccurately state hourly rates of

pay.

       38.     Defendant is an employer which is required, pursuant to 29 CFR § 516.2 (a) to

maintain and preserve for each employee information and data identifying the regular hourly rate

of pay for any workweek in which overtime compensation is due, and the basis of pay by indicating

monetary amounts paid on a per hour, per day, per week, or other basis and the total wages paid

for each pay period. Neither the Earnings Statements nor the Pay Summary records identify

amounts paid pursuant to “true up calculations” or the basis for such amounts.

       39.      All payments to Plaintiff for overtime pay that Defendant previously failed to pay

are payments that are un-timely in violation of the FLSA.

       40.     Plaintiff would begin work promptly after clocking in and walking approximately

100 years.

       41.     Many months Defendant paid Plaintiff a bonus. The amount of the bonus was not

included in the regular hourly rate from which the overtime pay rates were calculated. The bonus

payments are not any of the types of payments excluded in 29 U.S.C. § 207(e) The criteria for

the amounts of bonuses are set in advance. When the criteria are changed, they are changed

prospectively not retroactively. Collectively, those criteria calculated based on results over a

calendar month dictate whether all employees receive the same percentage bonuses of up to 25%.

After a month ends the various criteria are individually accounted for. Defendant typically has all

the information it needs to calculate bonuses by the 15th of the month after the end of the month

on which the bonus is earned. The bonus criteria are quantified based on calendar monthly results

for the entire facility. The bonus earned is stated as a percentage. The percentage is applied to the

gross amount of pay received by the employee during the calendar month (not counting other




                                                 9
Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 10 of 14                      PageID #: 10




monthly bonuses). The Plaintiff was paid every 2 weeks on Fridays. The percentage is not applied

to the gross amount of pay the employee earned during the calendar month.

          42.   The calendar month that a bonus is earned is never the same time period as the 4

weeks (or sometimes 6 weeks) of previously received pay that the bonus percentage is applied to.

The bonus paid at the end of a month (based on criteria for the prior month) is always applied to

earnings from part of the month for which the criteria were considered, and also part of the month

before that.

          43.   Plaintiff should have been paid at least the minimum cash wage for all time

recorded by Defendant after clocking in until clocking out during weeks that he worked less than

40 hours.

          44.   Plaintiff should have been paid for hours worked in excess of 40 hours in a single

week at time and a half a regular hourly rate which included the monthly bonus payment.

          45.   Plaintiff should have been paid time and a half the regular hourly rate for all time

recorded by Defendant after clocking in and until clocking out which exceeded 40 hours in a single

week.

          46.   All payments at time and a half the regular hourly rate (not including adjustments

for bonuses) were due to be paid during the pay period that included the time worked and should

not have been delayed until “trued up” calculations were later performed.

          47.   Delayed “trued up” payments may not be credited by Defendant against Plaintiff’s

entitlement to overtime pay during workweeks after the “trued up” workweek payments were

earned.

          48.   At all times pertinent to the claims asserted herein, Defendant’s practices and

procedures ensued that Plaintiff was not, on average, fully compensated for time actually worked.




                                                 10
Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 11 of 14                     PageID #: 11




Defendant’s “rounding” arrangement averaged out so that Plaintiff would be paid for less time

than he actually worked as quantified by the times clocked in and out.

       49.     Defendant’s failure to pay each Plaintiff and all other similarly situated employees

the compensation, including overtime pay, to which they were entitled under the FLSA as alleged

herein was willful, intentional, unreasonable, and not in good faith.

                                           COUNT I
                                    (Violations of the FLSA)

       50.     All preceding allegations are incorporated as though fully set forth herein.

       51.     Plaintiff is an employee fully entitled to the FLSA’s protections.

       52.     Defendant is an employer covered by the FLSA.

       53.     The FLSA entitles employees to minimum hourly compensation of $7.25 for hours

worked under 40 in a week. 29 U.S.C. § 206(b).

       54.     The FLSA entitles employees to pay at 1.5 times the employee’s regular hourly rate

for hours worked in excess of 40 hours a week. 29 U.S.C. § 207(a).

       55.     By failing to pay Plaintiff for all time he was clocked in and working and/or

available to work Defendant violated the FLSA’s minimum wage mandates and overtime pay

mandates.

       56.     By failing to pay overtime at 1.5 times an hourly rate that included monthly bonus

payments and all trued-up and adjusted pay rates, Defendant violated the FLSA’s overtime pay

mandate.

       57.     By failing to pay overtime at 1.5 times the regular hourly rate for all hours worked

in excess of 40 hours in a work week, Defendant violated the FLSA’s overtime pay mandate.

       58.     By failing to pay overtime pay on the regular payment date and, instead, paying

some overtime pay on later dates as part of “trued up” amounts, Defendant violated 29 U.S.C. §



                                                11
Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 12 of 14                      PageID #: 12




206(b) and 29 CFR § 778.106. Plaintiff is entitled to damages in an equal amount as all untimely

payments.

       59.     In violating the FLSA, Defendant acted willfully and with reckless disregard of

clearly applicable FLSA provisions.

       60.     Plaintiff is entitled to recover for unpaid time, unpaid overtime compensation,

liquidated damages, reasonable attorney’s fees, and costs.

                                            COUNT II
                                (Alternative Common Law Claims)

       61.     All preceding allegations are incorporated as though fully set forth herein.

       62.     To the extent that it may be determined that the FLSA does not provide a cause of

action for Plaintiff to recover wages for time he was clocked in, available to work, and / or working

during weeks in which he worked less than 40 hours, in the alternative Plaintiff claims that he is

entitled to recover from Defendant for the value of the time worked, but not paid for, under

common law theories of quantum merit and/or unjust enrichment.

       63.     Plaintiff received no compensation for that part of his time and work which was

“rounded” down.

       64.     Plaintiff performed work which enabled Defendant to produce goods which

Defendant sold to generate revenue, but Plaintiff was not paid for his work. Defendant knew that

Plaintiff performed work between clocking in and clocking out for which he was not compensated

by Defendant. Defendant elected to accept the benefits of Plaintiff’s uncompensated work.

       65.     Defendant was unjustly enriched at all the Plaintiff’s expense.

       66.     Plaintiff is entitled to recover damages as calculated by the amount of time clocked

in, but not paid for, at the hourly rate they were paid for other work performed in the same week.




                                                 12
Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 13 of 14                     PageID #: 13




                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests that this Court grant the following relief:

       A.      A declaratory judgment that Defendant’s wage practices alleged herein violate the

FLSA, 29 U.S.C. § 201 eq seq, and attendant regulations at 29 C.F.R. § 516 et seq.

       B.      An order directing Defendant, at its own expense, to investigate and account for the

number of hours actually worked by Plaintiff for each workweek, and the hourly rates for each

hour worked, the amount(s) paid for overtime for each workweek, and the rates of overtime pay.

       C.      Judgment for damages under the FLSA for unpaid wages for time worked by

Plaintiffs during weeks in which he worked less than 40 hours, or alternatively for damages under

state common law.

       D.      Judgment for damages for all unpaid and/or underpaid and/or late paid overtime

compensation under the FLSA 29 U.S.C. § 201 eq seq. and attendant regulations at 29 C.F.R. §

516 et seq.

       E.      Judgment for liquidated damages pursuant to FLSA 29 U.S.C. § 201 eq seq. and

attendant regulations at 29 C.F.R. § 516 et seq. in an amount equal to all compensation owed to

Plaintiffs under the FLSA for unpaid, underpaid, or late paid compensation during the applicable

statutory period.

       F.      Judgment for any and all civil penalties to which Plaintiff may be entitled.

       G.      An order directing Defendant to pay Plaintiff’s reasonable attorneys’ fees and all

costs connected with this action.

       H.      Judgment for any and all compensatory damages to which Plaintiff may be entitled

under applicable law along with any recoverable pre-judgment interest.

       I.      Such other and further relief as to this Court may deem necessary, just, and proper.




                                                13
Case 1:21-cv-00103-JB-N Document 1 Filed 03/05/21 Page 14 of 14                    PageID #: 14




                            DEMAND FOR TRIAL BY JURY

     Plaintiff demands trial by jury on all questions of fact raised in the Complaint.


                                    Respectfully submitted,

                                    HOLSTON, VAUGHAN & ROSENTHAL, LLC.

                                    By: /s/ Ian D. Rosenthal
                                    Ian D. Rosenthal – ROSEI6905
                                    Attorney for Plaintiff
                                    P.O. Box 195
                                    Mobile, AL 36601
                                    (251) 432-8883 (office)
                                    (251) 432-8884 (fax)
                                    Patrick H. Sims – SIMSP8145
                                    Attorney for Plaintiff
                                    P.O. Box 7112
                                    Mobile, AL 36670
                                    (251) 725-1316 (office)
                                    Email: patrick@simslawfirm.net


   A WAIVE OF SERVICE REQUEST WILL BE MADE ON DEFENDANT C/O ITS
          COUNSEL, AND WITH SUCH COUNSEL’S AGREEMENT:


                                    Gavin Appleby, Esq.
                                   GAppleby@littler.com
                                   Littler Mendelson, P.C.
                                  3424 Peachtree Road NE
                                          Suite 1200,
                                  Atlanta, GA 30326-1127




                                              14
